Citation Nr: 0532811	
Decision Date: 12/05/05    Archive Date: 12/21/05	

DOCKET NO.  04-27 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Propriety of the initial evaluation assigned for 
depression, evaluated as 30 percent disabling. 

2.  Entitlement to an increased rating for headaches, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1994 to November 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2003 and January 2004 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine, that granted service connection 
for depression and assigned a 30 percent evaluation, and 
continued a 10 percent evaluation for headaches, 
respectively.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify you if 
further action is required on your part.  


REMAND

During the veteran's personal hearing before the undersigned 
in June 2005, at pages 10 and 11, the veteran testified that 
he continued to receive treatment for his depression and 
headaches from Dr. Alexander on an ongoing basis, including 
from January 2004 until the present.  The record reflects 
that the most recent treatment records from Dr. Alexander are 
dated in January 2004.  The veteran also testified that he 
had been receiving counseling at a VA Clinic in Caribou for 
the last 1 1/2 years, and that he had been seen at the Vet 
Center at Caribou.  It does not appear that records relating 
to this counseling have been obtained or that records from 
the Vet Center have been obtained.  

The report of the veteran's November 2003 VA neurology 
examination reflects that the veteran described his headaches 
to the examiner, and the examiner provided an assessment of 
migraine headaches, but the report does not indicate that the 
examiner offered an opinion as to whether the veteran's 
migraine headaches resulted in characteristic prostrating 
attacks, nor did the examiner identify the frequency of such 
attacks if they do exist.  

In light of the above, the appeal is REMANDED for the 
following:  

1.  After obtaining any necessary release 
request copies of all treatment records 
from Dr. Alexander from January 2004 
until the present.  

2.  After obtaining any necessary release 
contact the VA Clinic and Vet Center in 
Caribou and request copies of all records 
relating to treatment of the veteran from 
August 2003 until the present.  

3.  The veteran should be afforded a VA 
neurology examination to determine the 
nature and extent of his service-
connected headaches.  The claims file 
must be made available to the examiner 
for review and the examination report 
should reflect that such review was 
accomplished.  The examiner is requested 
to offer an opinion as to whether the 
veteran's service-connected headaches 
result in characteristic prostrating 
attacks.  If characteristic prostrating 
attacks are shown, the examiner is 
requested to identify the frequency of 
such attacks.  A complete rationale for 
all opinions offered should be given.  

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

